 



Exhibit 10.30

AMENDMENT TO
OFFICE DEPOT, INC.
AMENDED LONG-TERM EQUITY INCENTIVE PLAN

THIS AMENDMENT is hereby made and entered into as of the 17th day of February,
2005, by OFFICE DEPOT, INC. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company adopted the Office Depot, Inc. Amended Long-Term Equity
Incentive Plan (the “Plan”) effective October 1, 1997, as last amended effective
April 25, 2002; and

WHEREAS, the shareholders previously approved the Plan; and

WHEREAS, the Company now desires to amend the Plan pursuant to Section 21 of the
Plan, in the manner hereinafter provided; and

WHEREAS, the Board of Directors of the Company, upon recommendation of the
Compensation Committee of the Board, has acted to amend the Plan, effective on
the date hereof;

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the Plan is hereby amended as follows:

1.

Section 14 of the Plan is hereby amended as follows:

(a) by deleting the first paragraph of Section 14 in its entirety and
substituting the following in lieu thereof, effective February 17, 2005:



      “The Committee may at any time and from time to time grant Shares of
restricted stock under the Plan to such participants and in such amounts as it
determines. Each grant of restricted stock shall specify the applicable
restrictions on such Shares, the duration of such restrictions (which shall be
at least 3 years subject to partial vesting at the end of year 1 and any time
thereafter, except as otherwise provided in the second paragraph and the fourth
paragraph of this Section 14), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of Shares that are part of
the grant.”

(b) by adding a new second paragraph to said Section 14, as follows:

 



--------------------------------------------------------------------------------



 



      “Notwithstanding the provisions of the first paragraph of this Section 14,
in order to implement a program (the 2005 Officer Retention Program, herein
referred to as the “Program”) which the Committee and the Board have determined
as necessary to incentivize the Company’s officers to remain with the Company
during a period of transition to a new Chief Executive Officer during the
Company’s fiscal year 2005, the Committee is hereby authorized to issue
restricted stock to officers of the Company in connection with the Program, with
such restricted stock having a duration of restriction of at least 31 months,
subject to partial vesting on the earlier of six months following the first day
of employment of a new Chief Executive Officer for the Company, or October 3,
2005 and at any time thereafter. The grant hereby authorized in order to
implement the Program is deemed to be a special grant of authority, required in
order to meet a specific need of the Company, and is intended to be a specific
amendment of the Plan for this specifically identified purpose.”

2.

Except as hereby modified, the Plan shall remain in full force and effect in
accordance with its terms.

IN WITNESS WHEREOF, the Company has executed this Amendment as of the day and
year first written above.

            OFFICE DEPOT, INC.
      By:   /s/ DAVID C. FANNIN         David C. Fannin        Executive Vice
President & General Counsel Secretary of the Company     

 